                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

WARREN D. CROZIER, for minor               )
A.C., and PAULA M. CROZIER, for            )
minor A.C.,                                )
                                           )
                     Plaintiffs,           )                    8:18CV541
                                           )
              v.                           )
                                           )
WESTSIDE COMMUNITY SCHOOL                  )                     ORDER
DISTRICT, WESTSIDE MIDDLE                  )
SCHOOL, ELIZABETH MEYERS,                  )
English Teacher, RUSSELL OLSEN,            )
Principal Westside Middle School,          )
ENID SCHONEWISE, Assistant                 )
Superintendent, and BLANE                  )
MCCANN, Superintendent,                    )
                                           )
                     Defendants.           )
                                           )
                                           )


       Plaintiff Paula M. Crozier, a non-prisoner, filed a Motion for Leave to Proceed in
Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that
Plaintiff is financially eligible to proceed in forma pauperis.

       IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted,
and the Complaint shall be filed without payment of fees. Plaintiff Paula M. Crozier is
advised that the next step in her case will be for the court to conduct an initial review of
his claims to determine whether summary dismissal is appropriate under 28 U.S.C. §
1915(e)(2). The court will conduct this initial review in its normal course of business.

       DATED this 26th day of November, 2018.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
